IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40569
                        Conference Calendar



UNITED STATES OF AMERICA,


                                    Plaintiff-Appellee,

versus


FRANCISCO LUIS FLORES-VELA,
also known as Paco,


                                    Defendant-Appellant.


                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-96-CR-113-1
                      ---------------------

                         December 15, 1999


Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (“FPD”) appointed to represent

Francisco Luis Flores-Vela has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Although Flores-Vela was informed by the Clerk’s Office that he




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40569
                               - 2 -

was entitled to file a response to the FPD’s Anders brief, he has



not filed a response.   Our review of the brief filed by the FPD

and of the record discloses no nonfrivolous point for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, the FPD

is excused from further responsibilities, and the APPEAL IS

DISMISSED.